Citation Nr: 9919965	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-33 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder on a direct 
basis.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from August 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which found that new and 
material evidence had not been received to reopen the 
veteran's claims for service connection for a back condition, 
and a nervous condition (claimed as nerves, post-traumatic 
stress disorder (PTSD), and major depression).  

In August 1998, the Board determined that no new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  At 
that time, the Board also remanded the remaining claims after 
determining that the claims encompassed three distinct 
issues: whether new and material evidence has been received 
to reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder on a direct 
basis; entitlement to service connection to for a an acquired 
psychiatric disorder secondary to a back disorder; and 
entitlement to service connection for PTSD.  In a statement 
received from the veteran in September 1998, the veteran 
stated that he wished to withdraw his claim for PTSD.  See 
38 C.F.R. § 20.204 (b) (1998).  


FINDINGS OF FACT

1.  In an unappealed decision dated in November 1982, the RO 
denied the veteran's claim for service connection for a 
nervous condition.

2.  The evidence received since the RO's November 1982 
decision is not probative of the issue at hand, and is not 
material.

3.  Service connection has not been established for a back 
disorder.

CONCLUSIONS OF LAW

1.  The RO's November 1982 denial of the veteran's claim for 
service connection for a nervous condition became final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's November 1982 decision denying the veteran's claim for a 
nervous condition, and the claim for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder as secondary to a back 
disorder lacks entitlement under the law. 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.310(a) (1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In a November 1982 decision, the RO denied a claim of 
entitlement to service connection for a nervous condition.  A 
timely appeal was not perfected, and the RO's November 1982 
decision became final.  38 U.S.C.A. § 7105(b).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  

In September 1997, the veteran filed an application for 
service connection for "nerves" and major depression.  His 
claim has been construed as an application to reopen a claim 
for service connection for an acquired psychiatric disorder.  
See Best v. Brown, 10 Vet. App. 322 (1997).  In November 
1997, the RO determined that no new and material evidence had 
been submitted to reopen his claim.  The veteran appealed.  
In August 1998, the Board remanded the claim for additional 
development.  In March 1999, after the development requested 
by the Board was carried out, the RO affirmed its November 
1997 decision.

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim of service connection 
for an acquired psychiatric disorder.  When a claimant seeks 
to reopen a claim based upon additional evidence, VA must 
perform a three-step analysis.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  First, VA must determine whether 
the evidence is new and material under 38 C.F.R. § 3.156(a).  
Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins, 12 Vet. 
App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's November 1982 decision.

In November 1982, the RO denied the veteran's claim after 
finding that there was no record of psychiatric treatment 
during service.  A review of the claims file further shows 
that at the time of the RO's November 1982 decision, there 
was no current diagnosis of an acquired psychiatric disorder, 
nor was there competent evidence of a nexus between a current 
acquired psychiatric disorder and the veteran's service.  

Evidence received since the RO's November 1982 decision 
includes VA outpatient treatment reports, dated between 1982 
and 1998, a VA hospital report, dated in April 1993, records 
from Saints Mary and Elizabeth Hospital, records from the 
Social Security Administration (SSA), several written 
statements from a VA physician, Harvey R. St. Clair, M.D., 
dated in 1988 and 1989, the transcript from the veteran's 
hearing, held in January 1998, and several written statements 
from the veteran.  This evidence contains diagnoses that 
include PTSD, major depression, and adjustment disorder with 
anxious mood.  

As none of the aforementioned evidence was of record at the 
time of the RO's November 1982 decision, and as this evidence 
contains competent diagnoses showing that the veteran 
currently has an acquired psychiatric disorder, this evidence 
is not cumulative, and is "new" within the meaning of 
Elkins, supra.  However, the Board finds that none of the 
evidence submitted since the RO's November 1982 decision 
contains competent evidence of a link or nexus between a 
current acquired psychiatric disorder and the veteran's 
service, and that this evidence is therefore not probative of 
the issue at hand, and is not material.  In this regard, a 
review of Dr. St. Clair's letters shows that the veteran was 
working at a VA medical center (VAMC) in 1988, and that he 
filed a workers' compensation claim at that time.  Dr. St. 
Clair's letters are addressed to the workers' compensation 
office and are written on the veteran's behalf.  These 
letters show that Dr. St. Clair related the veteran's 
acquired psychiatric disorders (which he diagnosed as 
adjustment disorder and PTSD) to a July 1987 incident at the 
veteran's employment in which he asserted that he had been 
unfairly criticized for the quality of his work.  Both 
letters show that the veteran denied any previous psychiatric 
problems.  In addition, a review of the SSA's records shows 
that the SSA determined that the veteran became disabled as 
of July 12, 1988, and that his primary diagnosis was 
affective (mood) disorders.  The SSA's records include two 
letters from B. Thomas Thacker, Ph.D., dated in June 1993 and 
February 1996, respectively, and two "telephone-dictation 
reports" from Dr. Thacker, dated in November 1995 and  
February 1996, respectively.  These documents show that Dr. 
Thacker related the veteran's major depressive disorder to a 
"job related trauma" which had occurred while he was 
employed at the VAMC.  In summary, the submitted evidence 
shows that the veteran has an acquired psychiatric disorder 
due to an employment-related stressor, and does not otherwise 
include competent evidence of a link or nexus between a 
current acquired psychiatric disorder and the veteran's 
service.  Accordingly, the Board finds that new and material 
evidence has not been submitted.  Therefore, the veteran's 
claim for an acquired psychiatric disorder is not reopened.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 

The Board views it foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


II.  Acquired Psychiatric Disorder Secondary to a Back 
Disorder

A review of the veteran's written statements and the 
transcript from his hearing, held in January 1998, shows that 
the veteran argues that he has an acquired psychiatric 
disorder secondary to a back disorder which was incurred 
during service.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1998).

The veteran's claim for a back condition was denied by the RO 
in November 1982.  In September 1997, the veteran filed to 
reopen his claim for a back condition.  The RO denied his 
claim in November 1997, and the veteran appealed.  During his 
hearing, held in January 1998, the veteran raised the issue 
of entitlement to service connection for an acquired 
psychiatric disorder under 38 C.F.R. § 3.310, based on the 
theory that it was secondary to a back condition which had 
been incurred during service.  In an April 1998 supplemental 
statement of the case, the RO denied the claim for an 
acquired psychiatric disorder on the theory that it was 
secondary to a (service-connected) back condition.  The Board 
notes that the veteran has no service-connected disabilities.

In an August 1998 decision, the Board determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
back condition, and that claim was not reopened.  Although 
additional evidence has been received from the SSA subsequent 
to the Board's August 1998 decision, none of this evidence 
contains competent evidence showing that the veteran 
currently has an acquired psychiatric disorder secondary to a 
back condition, or that he has a back condition that is 
related to his service.  Accordingly, the evidence submitted 
since the Board's August 1998 decision does not reasonably 
raise the issue of whether new and material evidence exists 
to reopen the claim of entitlement to service connection for 
a back condition.  Furthermore, as service connection has not 
been established for a back condition, the veteran's claim 
for service connection for an acquired psychiatric disorder 
secondary to a back condition lacks legal merit.  See 
38 C.F.R. § 3.310.  Since the veteran does not have a 
service-connected back condition, the veteran's contentions 
lack a legal basis, and no amount of evidence showing that 
the veteran's acquired psychiatric disorder is etiologically 
related to a back condition would establish even a well-
grounded claim for service connection under 38 C.F.R. 
§ 3.310.  The Court has held that "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis, 6 
Vet. App. at 430.  Accordingly, the claim sought under the 
current legal theory must be denied for lack of legal merit. 
ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.

The claim of entitlement to service connection for an 
acquired psychiatric condition as secondary to a back 
disorder, being without legal merit, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

